Citation Nr: 1615489	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

First, remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.  A review of the record indicates that there may be outstanding evidence pertinent to the Veteran's appeal.  The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, related to stressful incidents while on a temporary duty assignment (TDY) in Egypt.  

The record reflects that the originating agency attempted to verify the Veteran's claimed stressors of witnessing the deaths of Egyptian soldiers and the injury of a friend while locating and disposing of mines in Egypt.  A May 2007 response from the Personnel Information and Exchange System (PIES) indicates the Veteran's personnel file showing unit of assignment, dates of assignment, and official travel outside of the United States was obtained that verified the Veteran was stationed with C Company, 547th Engineering Battalion in Germany from October 1982 to November 1982.  However, the record does not reflect that development was undertaken to confirm whether the Veteran was stationed in Egypt between August 1982 and October 1982.  Specifically, the Veteran's TDY orders or other records that can confirm whether the Veteran's unit was in Egypt during that time period have not been requested.  Accordingly, VA must make reasonable efforts to obtain those records.  

Additionally, the Board finds that a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records indicate the Veteran has been diagnosed with schizoaffective disorder, cannabis use disorder, anxiety disorder not otherwise specified, and PTSD.  In light of the Veteran's various psychiatric diagnoses, VA treatment records indicating that PTSD may be related to stressful incidents in Egypt, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that there is sufficient evidence to warrant a VA examination.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted. 

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake all indicated development to obtain any unit histories, personnel records, and temporary duty assignment records for the period of the Veteran's assignment to duty in Egypt.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2. The RO or the AMC should undertake appropriate development to obtain VA treatment records for the Veteran dated from December 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

3. Then, afford the Veteran an examination to determine the nature and etiology of his claimed acquired psychiatric disability, to include PTSD.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all acquired psychiatric disorders present during the period of the claim.

With respect to each psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.  

If PTSD is diagnosed, the examiner must specify what stressor or stressors caused PTSD.

In making this determination the examiner must specifically consider and address the statements of the Veteran regarding the onset of his symptoms since service.

A complete rationale must be provided for any opinion offered.

4. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




